Citation Nr: 0905999	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-39 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral shoulder 
disabilities.


REPRESENTATION

Appellant represented by:	Carl K. Price


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from September 1972 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Togus, Maine, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).   The Veteran has since 
relocated, and the Waco, Texas, RO has assumed jurisdiction 
over  the Veteran.

This matter was previously before the Board in December 2007.   
The Veteran had been scheduled for a hearing at the Board's 
offices in Washington, DC.  He appeared, but declined to be 
heard, and instead requested a remand for a hearing at the RO 
before a decision review officer (DRO).  The Board remanded 
the claims for that purpose.  The Board notes that  the 
Veteran had previously participated in an informal DRO 
conference, in February 2005, dealing with the issues 
currently on appeal, and hence the hearing on remand was not 
the initial appearance in that forum.

Following the DRO hearing, the RO continued to deny service 
connection for the claimed conditions.  In December 2008,  
the Veteran's representative requested a Board hearing at the 
RO, via videoconference.  The Board considers this a renewal 
of the earlier request.  The Board finds, however, that 
rescheduling of a Board hearing at this time is not 
warranted.  The Veteran in effect failed to appear for the 
previously scheduled Board hearing because he declined to be 
heard and requested a different forum.  His request for 
rescheduling, as the December 2008 correspondence must be 
considered, is denied for lack of a showing of good cause.  
The request is based on the failure of the (second) DRO 
hearing to sway the decision maker at the RO level.  The 
Veteran, however, clearly risked this outcome by requesting a 
DRO hearing in place of a Board hearing; the failure of the 
risk does not constitute good cause.  

The Board additionally notes that, given the full grant of 
benefits below,  the Veteran is not prejudiced by the denial 
of his request to reschedule the Board hearing.  


FINDINGS OF FACT

1.  Currently diagnosed hypertension was first manifested on 
active duty.

2.  Currently diagnosed bilateral shoulder disabilities are 
the result of injuries incurred during active duty service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).

2.  Service connection for bilateral shoulder disabilities is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by  the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans Affairs 
(VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  



Service Connection

Service connection will be granted if it is shown that  the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with  
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Hypertension

The evidence of record is not in dispute.  Service treatment 
records reveal that at certain times during  the Veteran's 
active duty service, particularly early in his service, his 
blood pressure was elevated, though it returned to normal.  
No diagnosis of hypertension was made, nor was any underlying 
chronic or acute condition noted which accounted for the 
elevated blood pressures.  At the August 1993 retirement 
examination,  the Veteran stated that he had elevated blood 
pressure from 1976 to 1978, and it was noted to be controlled 
through diet.

In May 2007, upon review of the claims file and a March 2007 
VA examination diagnosing current hypertension, a VA doctor 
noted in-service reports of "transient elevated blood 
pressure with return to normal."  He also noted that records 
reflected no in-service diagnosis of hypertension.  He opined 
that "it would seem that [hypertension] [is] not related to 
military service."

In contrast, Dr. MJ,  the Veteran's private physician, has 
opined that the currently diagnosed hypertension was first 
manifested in service.  She notes the transient elevated 
blood pressures in service, as well as the current diagnosis 
of persistent hypertension.  "When intermittent 
hypertension...is followed by the persistent type...of which he 
now suffers, the former must be considered the early stages 
of the latter.  It is my opinion [ the Veteran] had 
undiagnosed and untreated hypertension while in the 
military."

No other doctor offers an opinion regarding a relationship 
between current hypertension and service, though private 
treatment records do confirm the current diagnosis.  The 
Veteran has also voiced his belief that the current 
disability first arose during service, but as a layperson, he 
is not competent to render an opinion on matters requiring 
specialized medical knowledge or training.  Espiritu v. 
Derwinski, 2 Vet. App. 492  (1992).

The Board finds that the preponderance of evidence supports  
the Veteran's claim.  Service treatment records do show 
isolated elevated blood pressures, and there is a current 
diagnosis.  The Board finds that the opinion of Dr. MJ is 
entitled to greater weight in this instance, as she 
considered the import of such intermittent readings and did 
not rely, as the VA doctor did, on the mere absence of a 
formal diagnosis.  At worst, the two opinions place the 
positive and negative opinions in equipoise, requiring the 
resolution of reasonable doubt in  the Veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service connection 
must be granted.

Bilateral Shoulder Disabilities

The Veteran contends that over the course of more than 20 
years in service, he placed constant strain on his shoulders 
while performing his duties, resulting in current disability.  
He further contends that he sustained trauma to his shoulders 
at several points during service, which contributed to his 
current problems.

Current medical records, both VA and private, establish the 
presence of disabilities of the left and right shoulders.  
The exact diagnosis is somewhat unclear, though there does 
appear to be some level of degeneration in both joints.

A review of the service treatment records reveals no 
complaints of or treatment for any disability or complaint of 
either the left or right shoulders.  The Veteran made no 
complaint of shoulder problems on any periodic examination, 
including his August 1993 retirement physical.

A VA doctor opined in May 2007 that "it would seem that [a 
shoulder condition] [is] not related to military service" 
because service treatment records showed no mention or 
diagnosis of any shoulder condition on active duty.  The 
opinion was based on review of the claims folder and a March 
2007 VA examination.  The March 2007 examiner did not discuss 
any of  the Veteran's allegations of injury or strain in 
service.

In January 2007, a private orthopedist, Dr. AGS, noted 
current complaints of bilateral shoulder pain.  The Veteran 
reported that VA x-rays showed bilateral degenerative 
arthritis.  The doctor stated that these were most likely 
related to "old injuries."  He also commented that  the 
Veteran had "a medical record entry of his shoulder pain" 
and "a mention of this shoulder pain in his medical record 
back in the October 1986 time frame," appearing to refer to 
service records. 

Dr. MJ,  the Veteran's treating physician, has submitted 
copies of treatment records from November 2005 to January 
2008.  These reveal complaints of bilateral shoulder pain, 
with a diagnosis of tendonitis.  In a November 2005 letter, 
Dr. MJ stated that  the Veteran reported two specific 
shoulder injuries in service, when he fell on a concrete 
floor and when he fell through a roof.  He also reported 
lifting and carrying heavy equipment up and down stairs and 
ladders, or loading it into vehicles.  The doctor review the 
service medical records, as well as lay statements from 
friends and family, and opined that it was "as likely as 
not" that current shoulder conditions are the result of and 
directly related to military service.  She credited the 
accounts of in-service injury, as well as of repeated heavy 
lifting in service.  Dr. MJ repeated her conclusions in March 
2008 correspondence, where she stressed her acceptance of the 
accounts of injury and labor in service.

The lay statements referred to by Dr. MJ are from  the 
Veteran's current and former wives, coworkers, and people he 
served with.  His ex-wife and those he served with stated 
that they had personal knowledge that while on active duty,  
the Veteran complained of pain in his shoulders and 
repeatedly sought treatment for those complaints.  Several 
also recounted episodes of injury, including falls on floors 
and roofs and strains while moving equipment.  

The Board notes that service medical records in this case are 
very clearly incomplete.  All available records do appear to 
have been forwarded from the appropriate storage facilities.  
The Veteran is unable to produce any additional records, 
despite repeated inquiries, and there is no allegation of 
inpatient treatment which would warrant making requests for 
clinical records from variously identified base hospitals.  
In the absence of complete records, or any showing of in-
service complaints of shoulder problems in those which are 
associated with the file, service records cannot be relied 
upon to establish in-service incurrence of a shoulder 
disability.  

The Veteran has supplied an alternate source for such a 
finding, however, in the submitted lay statements.  These 
show that  the Veteran did seek treatment for shoulder 
complaints in service, and that he did sustain the nagging 
injuries he currently reports.  The lay statements are 
competent evidence, as those making them have knowledge of 
the facts or circumstances from there own experience and 
convey matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  The Board finds, 
therefore, that  the Veteran did sustain some injury of the 
shoulders in service, either through falls or repetitive use 
and strain.

The sole credible medical opinion which addresses the role of 
such established injuries in the causation of the current 
disability is from Dr. MJ, who relates that a nexus does 
exist.  While the opinion of Dr. AGS is also positive, he 
relies not upon  the Veteran's account of in-service 
injuries, but upon a report of actual documentation of 
treatment.  No such documentation can be confirmed.  The 
opinion cannot be given overmuch weight therefore, as its 
basis is questionable despite the apparent "correctness" of 
the opinion expressed.  The VA medical opinion is entitled to 
no weight, as it relies on the absence of documented injury 
or treatment in service records; this reliance is misplaced 
in light of the Board's finding regarding the completeness of 
those records.

Because there is evidence of in-service injury and treatment, 
a current disability, and a nexus between the two, service 
connection for bilateral shoulder disabilities must be 
granted.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hypertension is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.

Service connection for bilateral shoulder disabilities is 
granted, subject to the laws and regulations governing 
payment of monetary benefits.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


